Citation Nr: 0635086	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability rating for right 
rotator cuff repair, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  During the appeal, the veteran's case was 
transferred to the jurisdiction of the Reno, Nevada RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an increased 
disability rating for his service-connected right rotator 
cuff repair.  Additional development is necessary in the 
current appeal for the following reasons.  

The veteran's right shoulder was last examined by VA for 
compensation purposes in March 2001, over five years ago.  
Since that time, there are numerous VA and private treatment 
records showing treatment of the veteran's right shoulder.  
He presented to the emergency room in April 2001 for 
treatment of a right shoulder dislocation.  During treatment 
that month, the examiner noted that the right shoulder was 
obviously deformed and the veteran was wearing a shoulder 
immobilizer.

In January 2002 he underwent right shoulder posterior 
capsulorrhaphy in treatment of right shoulder posterior 
instability.  In April 2003, he underwent manipulation under 
anesthesia in treatment of right shoulder instability.  

In October 2005 the veteran was seen for right shoulder pain.  
At that time, the diagnosis was shoulder subluxation and 
laxity, right.  X-ray examination in November 2005 revealed 
that there appeared to be an increased separation between the 
head of the humerus and the acromion of the scapula.  The 
impression was inferior subluxation of the humeral head.

When the veteran was seen in June 2006, X-ray examination of 
the right shoulder revealed a posterior dislocation at the 
glenohumeral joint.

In sum, VA has not examined the veteran for compensation 
purposes since 2001, and as the above medical history shows, 
the severity of his right shoulder disability clearly appears 
to have worsened.  The veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Further, the fulfillment of the VA's statutory duty to assist 
the appellant includes providing additional VA examination by 
a specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.   See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Review of the claims file shows that VA has indicated that 
back in 2003, the veteran failed to report for examination of 
his shoulder.  It is not clear that the veteran failed to 
report for examination in violation of 38 C.F.R. § 3.655(b).  
It appears that the police questioned the veteran when he 
reported for examination in Minneapolis, Minnesota, which for 
some reason caused him to leave before being examined; and he 
was rescheduled to be examined in St. Cloud, Minnesota.  In a 
January 2005 statement, the veteran addressed the contention 
that he missed appointments in St. Cloud, Minnesota, stating 
that he had never lived within two hours of there.   

It appears that the veteran moved to the jurisdiction of the 
Las Vegas RO and that this may have caused some confusion, 
with unsuccessful attempts to schedule the veteran for 
examinations in Minneapolis in October 2003 (cancelled due to 
"incorrect jurisdiction") and in February 2004 (cancelled 
due to "failed to report").  The record shows that the 
veteran currently resides within the jurisdiction of the Las 
Vegas RO and that he has not failed to report for scheduled 
medical appointments there in 2005 and 2006.  Importantly, 
review of the claims file does not show that the veteran was 
given notice of the ramifications for the failure to report 
for a VA examination as set forth at 38 C.F.R. § 3.655.

For those reasons, and given that the veteran has not been 
examined in over five years for his right shoulder 
disability, with evidence of worsening since then-including 
his testimony before the undersigned at a May 2006 Travel 
Board hearing, an examination is necessary in order to 
determine the current condition of the service-connected 
right rotator cuff repair.  

Accordingly, to ensure that the duty to assist has been met, 
the Board finds that after obtaining any additional records, 
it is necessary for VA to afford the veteran examination for 
the purpose of determining the severity of the veteran's 
right shoulder disability.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  The examiner should also render findings as 
to extent of functional loss due to pain and/or weakness, to 
include with repeated use and during flare-ups.  See 38 
U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Any additional relevant records of VA or private 
treatment that are not currently of record should be obtained 
and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have provided 
recent treatment of his right shoulder.  
The RO should take appropriate steps to 
obtain any pertinent evidence and 
information identified but not of record, 
to include records of private medical 
treatment, if the veteran has provided 
sufficiently detailed information to make 
such requests feasible.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order that the veteran 
be provided the opportunity to obtain and 
submit those records for VA review.

2.  The RO should schedule the veteran for 
VA orthopedic examination (for 
compensation and pension purposes), to 
determine the nature and severity of his 
service-connected right rotator cuff 
repair. 

The RO must make the claims file available 
to the examiner, who should review the 
claims folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report.  
The examiner should elicit from the 
veteran a detailed history regarding the 
progression of relevant symptoms for the 
right rotator cuff repair disability.

The examiner should describe in detail all 
symptoms reasonably attributable to the 
service-connected right rotator cuff 
repair, and current severity.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The examiner should include in 
the examination report the rationale for 
any opinion expressed.

The examiner should note the ranges of 
right shoulder abduction and flexion in 
degrees.  The examiner should indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
veteran's right shoulder.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
The examiner should also note whether 
there is any additional limitation of 
abduction or flexion due to pain, weakened 
movement, excess fatigability, or 
incoordination. This determination should 
be expressed in terms of degrees of 
additional limitation of motion.

In addition, after considering the 
veteran's documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should render an assessment, 
if feasible, based on the above-referenced 
findings, as to whether motion of the 
veteran's right arm is best characterized 
as: limited to (a) shoulder level; (b) 
midway between the side and shoulder 
level; or (c) 25 degrees from the side.

The examiner should specifically note 
whether or not there is ankylosis of the 
scapulohumeral articulation (the scapula 
and humerus move as one).  If so 
ankylosed, the examiner should indicate 
whether there is (a) favorable ankylosis, 
with abduction possible to 60 degrees, and 
the veteran able to reach his mouth and 
head; (b) ankylosis that is intermediate 
between favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

With respect to the right humerus, the 
examiner should specifically report as to 
whether or not there is malunion, 
nonunion, fibrous union, or absence of the 
head.

The examination report should contain all 
of the requested information if possible.  
If the examiner determines that it is not 
feasible to respond to any of the 
inquiries, the examiner should explain why 
not.

3.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the claim on appeal. If the 
determination remains unfavorable to the 
appellant, he and any representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of the examination requested in this remand is to obtain 
information or evidence which may be dispositive of the 
appeal.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2006), failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination. See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


